DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-12, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “wherein the tank inlet and the tank outlet are disposed in the side panel at a same vertical end of the water tank”. The clams additionally that require that there is “one or more accessory components”.  If there is only one accessory component there will not be a tank inlet and a tank outlet and it is unclear what the outlet would be at the same vertical end as.  Furthermore, it is unclear if there must be two or more accessory components or if there are additional accessory components.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-9, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk (U.S. Patent No. 6,691,889) in view of Dixon (U.S. Patent No. 1,894,675) Gershtein et al. (U.S. Patent No. 6,901,941), Callaghan et al. (U.S. Patent No. 5,651,474) and Aoe et al. (U.S. Application Publication No. 2014/0197175).
Falk discloses a water tank (1) comprising: a tank shell, the tank shell including: a back panel (5); and a side panel (3) extending from the back panel, the side panel defining an outer perimeter of the water tank; and a front panel (4) secured to the side panel to enclose an interior of the water tank, wherein at least one of the back panel or front panel is flat and planar (Fig. 1), one or more baffles (7, 9) disposed in the interior of the water tank, wherein the one or more baffles are secured to one of the side panel or the back panel by welding, wherein the front panel is secured to the side panel via welding (col. 4, lines 1-20). Note that the limitation compression molded is being treated as a product by process limitation and the prior art teaches the same structure as the final structure claimed.
Falk fails to teach one or more accessory components or fittings secured to the side panel, the one or more accessory components or fittings including one or more of a tank inlet or tank outlet, wherein the baffles are installed in brackets and baffle ends, and wherein the sidewall has a curvilinear profile around the outer perimeter of the water tank.
Dixon teaches that it is known in the art to manufacture a tank with one or more fittings including one or more of a tank inlet or tank outlet (26) in a side wall (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured he tank of Falk with a fitting, as taught by Dixon, so that fluid could be placed in or removed from the tank. Note that the claims only require one or more accessory components or fittings and therefore both and inlet and outlet are not required to read on the claims.
Dixon further teaches wherein a tank can have a curvilinear profile around an outer perimeter of the tank (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank with a curvilinear profile, in order to fit the tank in different areas or structures.
Gershtein teaches that it is known in the art to attach baffles to a tank with brackets (col. 4, lines 18-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank with brackets, since such a modification would be a simple substitution of one known element for another to achieve the same result. 
The modified structure of Falk and Dixon teach all the claimed limitations as shown above, but fail to teach wherein the tank is compression molded out of a plurality of fibers suspended in a thermoplastic resin, wherein the plurality of fibers are carbon fibers or glass fibers, and wherein the thermoplastic resin is polyphenylene sulfide (PPS).
Callaghan teaches that it is known in the art to compression mold a tank (col. 3, lines 20-28), out of a plurality of fibers suspended in a thermoplastic resin, wherein the plurality of fibers are carbon fibers or glass fibers.
Aoe teaches that it is known in the art to manufacture a thermoplastic resin out of polyphenylene sulfide (PPS) (par. 95).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank and components with the different materials, as taught by Callaghan and Aoe, since such a modification would be the use of known materials in order to achieve a predictable result and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Claims 10, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk, as modified by the references above, in view of Knappe (U.S. Patent No. 5,012,950) and Coors (U.S. Application Publication No. 2016/0109065).
Falk fails to teach a liner disposed in the interior of the water tank, wherein the liner is a high density polyethylene (HDPE), polyetheretherketone (PEEK) or polypropylene (PP) in the form of a powder coating, film or sheet.
Knappe teaches that it is known in the art to manufacture a tank with a liner disposed in the interior of the tank, wherein the liner is a high density polyethylene (HDPE), polyetheretherketone (PEEK) or polypropylene (PP) (col. 1, lines 66-68).
Coors teaches that it is known in the art to manufacture a liner as powder coating (par. 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank with a powder coating liner, in order ensure that the tank did not leak.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. The applicant’s arguments have been addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733